UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-2064


NBL COAL     COMPANY,   INCORPORATED;   LIBERTY   MUTUAL   INSURANCE
COMPANY,

                 Petitioners,

           v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; TROY A. MOORE,

                 Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(14-0036 BLA)


Submitted:    April 28, 2015                      Decided:   June 1, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John R. Sigmond, Nathaniel D. Moore, PENN, STUART & ESKRIDGE,
Bristol, Tennessee, for Petitioners.        M. Patricia Smith,
Solicitor of Labor, Rae Ellen James, Associate Solicitor, Sean
G. Bajkowski, Counsel for Appellate Litigation, Barry H. Joyner,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Joseph E.
Wolfe, WOLFE WILLIAMS & REYNOLDS, Norton, Virginia, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     NBL    Coal     Company    seeks     review     of    the    Benefits      Review

Board’s    decision    and     order     affirming    the       administrative     law

judge’s award of black lung benefits on a claim filed by Troy A.

Moore pursuant to 30 U.S.C. §§ 901-945 (2012).                       Our review of

the record discloses that the Board’s decision is based upon

substantial        evidence     and      is    without          reversible      error.

Accordingly, we deny the petition for review for the reasons

stated by the Board.           NBL Coal Co. v. Dir., Office of Workers’

Comp.   Programs,     No.     14-0036    BLA   (B.R.B.     Aug.    7,    2014).      We

dispense    with     oral     argument     because        the    facts    and     legal

contentions   are     adequately        presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                          2